
	

113 HR 1651 IH: Fort Sumner Project Title Conveyance Act
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1651
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To transfer certain facilities, easements, and
		  rights-of-way to Fort Sumner Irrigation District, New Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Fort Sumner Project Title Conveyance
			 Act.
		2.DefinitionsIn this Act:
			(1)DistrictThe
			 term District means the Fort Sumner Irrigation District, located
			 in De Baca County, New Mexico.
			(2)Forbearance
			 agreementThe term Forbearance Agreement means the
			 contract between the United States and the District for the forbearance of
			 exercising priority water rights numbered 08–WC–40–292 and dated August 21,
			 2009 (including any amendments to that contract).
			(3)ProjectThe
			 term Project means the Fort Sumner reclamation project.
			(4)Repayment
			 contractThe term Repayment Contract means the
			 contract between the United States and the District numbered Ilr–1524 and dated
			 November 5, 1948 (including any supplements and amendments to that
			 contract).
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)Memorandum of
			 agreementThe term Memorandum of Agreement means the
			 agreement entitled Memorandum of Agreement between the United States and
			 the Fort Sumner Irrigation District Concerning Principles and Elements of
			 Proposed Transfer of Title to Fort Sumner Irrigation District Facilities
			 and numbered 11–WC–40–406 (including any amendments to that agreement).
			(7)Transfer
			 agreementThe term Transfer Agreement means the
			 agreement between the United States and the Fort Sumner Irrigation District
			 that identifies the specific terms and conditions of the title transfer. This
			 document will be completed after the requirements described in section 3(d) are
			 satisfied.
			3.Conveyance
			(a)In
			 generalThe Secretary is authorized to convey to the District all
			 right and title of the United States in and to all works, land, and facilities
			 of the Project, in accordance with the terms and conditions established in the
			 Transfer Agreement.
			(b)Valid existing
			 rightsThe conveyance under this section shall be subject to all
			 valid existing leases, permits, rights-of-way, easements, and other rights
			 appurtenant to the property conveyed.
			(c)Costs of
			 conveyanceThe costs of the conveyance under this section,
			 including the costs of environmental compliance, may be shared between the
			 United States and the District, in accordance with the Memorandum of
			 Agreement.
			(d)Compliance with
			 environmental laws
				(1)In
			 generalBefore carrying out the conveyance under subsection (a),
			 the Secretary shall assure compliance with all applicable requirements
			 under—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
					(C)any other law
			 applicable to the property conveyed.
					(2)EffectNothing
			 in this Act modifies or alters any obligation under—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
					(e)Failure To
			 conveyIf the Secretary fails to complete the conveyance under
			 this section by the date that is 2 years after the date of completion of the
			 requirements described in subsection (d), the Secretary shall submit to
			 Congress a report that—
				(1)explains the
			 reasons why the conveyance has not been completed; and
				(2)states the date by
			 which the conveyance will be completed.
				4.Liability
			(a)In
			 generalEffective on the date of the conveyance under section 3,
			 the United States—
				(1)shall have no
			 further interest in, and shall have no responsibility for operating or
			 maintaining, the Project; and
				(2)shall not be
			 liable for damages of any kind arising out of any act, omission, or occurrence
			 relating to the conveyed property, except for damages caused by acts committed
			 by the United States or employees, agents, or contractors of the United States
			 before the date of the conveyance.
				(b)Effect of
			 sectionNothing in this section increases the liability of the
			 United States beyond the liability provided under chapter 171 of title 28,
			 United States Code (commonly known as the Federal Tort Claims
			 Act).
			5.Termination of
			 repayment contractEffective
			 beginning on the date of the conveyance under section 3—
			(1)the Repayment
			 Contract shall terminate; and
			(2)the United States
			 and the District shall have no obligations under the Repayment Contract.
			6.Forbearance
			 agreement
			(a)Payment
			 ObligationIn accordance with
			 paragraph (4)(A) of the Forbearance Agreement, effective beginning on the date
			 of termination of the Repayment Contract under section 5. The United States
			 shall have no payment obligation under paragraph (4)(A) of the Forbearance
			 Agreement.
			(b)Other terms and
			 conditionsAll other terms and conditions of the Forbearance
			 Agreement shall remain in full force and effect on termination of the Repayment
			 Contract under section 5.
			(c)TermThe
			 term of the Forbearance Agreement shall be not less than 10 years after the
			 date of enactment of this Act, as set forth in the Memorandum of
			 Agreement.
			7.Future
			 benefitsAfter conveyance of
			 title under this Act—
			(1)the conveyed
			 property shall not be considered to be a part of a Federal reclamation project;
			 and
			(2)the entity to
			 which the property is conveyed shall not be eligible to receive any benefits,
			 including Federal project power, with respect to the conveyed property, except
			 for benefits that would be available to a similarly situated entity with
			 respect to property that is not part of a Federal reclamation project.
			
